DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites concepts of performing a group transactions
	More specifically:
Claim 1, and similarly 20;
A method of performing a group transaction, the method comprising: 
forming a group 
contributing an amount of money to a group fund associated with the group;
transmitting a group fund request
receiving authorization from each of the plurality of group users to use the group fund to make the payment, wherein the payment is associated with a group transaction.
Claim 13;
A method of performing a group transaction, the method comprising: 
forming a group using a group transaction application, wherein the group comprises a plurality of group users; 
receiving transaction data from a merchant, wherein the transaction data identifies items for purchase and a cost of each item; 
selecting, by a first group user of the plurality of group users, one or more items of the transaction for payment using an account of the first group user; and 
paying the merchant the cost of the items selected using the account of the first group user.
The limitations noted above recite concepts of performing a group transaction.  
The examiner notes the steps as recited in Claim 1, and similarly Claim 19 recites forming a group ... wherein the group comprises a plurality of group users; contributing an amount of money to a group fund associated with the group; transmitting a group fund request, ... each of the plurality of group users, wherein the group fund request seeks authorization from each of the plurality of group users to use the group fund to make a payment; and receiving authorization from each of the plurality of group users to use the group fund to make the payment, wherein the payment is associated with a group transaction. That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., use of a group application).  More specifically, the examiner notes that the concepts of recited above are steps the human mind can perform with the aid of pencil and paper (i.e., a group of people manually forming a group, pooling money, and verifying amongst each other the fund request/authorization). If a claim limitation, under its 
Further, Claim 1 can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (i.e., use of a group application.).  Accordingly, the Claim 1 recites an abstract idea.
The examiner notes the steps as recited in Claim 13 recites forming a group using a group transaction application, wherein the group comprises a plurality of group users;  receiving transaction data from a merchant, wherein the transaction data identifies items for purchase and a cost of each item;  selecting, by a first group user of the plurality of group users, one or more items of the transaction for payment using an account of the first group user; and  paying the merchant the cost of the items selected using the account of the first group user. That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  More specifically, the examiner notes that the concepts of recited above are steps the human mind can perform with the aid of pencil and paper (i.e., a group of people manually forming a group, receiving a receipt, and manually selecting/paying items amongst the group meembers). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, Claim 13 recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of group transaction application.  This elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic application sending/transmitting data). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a generic application sending/transmitting data to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive 
Regarding Claim(s) 2-12 and 14-19; these claim recites limitations that further define the same abstract idea as noted in Claim 1 and 13 respectfully, Therefore they are considered patent ineligible for the reasons given above.  
Further, concepts of downloading in Claim 9 and 18 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., downloading apps).  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself as the examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, recording a customer’s order.
Further, concepts of NFC in Claim 11, 15, and 16  are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., generic network communication).  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself as the examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, recording a customer’s order.
Further, concepts of commenting/reviewing in Claim 12 and 19 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, recording a customer’s order.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, and 10-12 /are rejected under 35 U.S.C. 103 as being unpatentable over Teckchandani (US 2010/0121745 A1) in view of Sivaraman (US 9,990,620 B2).

Regarding Claim 1, and similarly Claim 20,
Teckchandani teaches method of performing a group transaction (Abstract), the method comprising: 
 ([0018] - In one aspect, the user group 102 comprises a group of users 102a, 102b, 102c, which may be referred to as members of the user group 102. Each member of the user group 102 joins the user group 102, and the user group 102 makes purchases, makes payments, pays bills, pays invoices, etc. as a group, wherein the payment is split, shared, or divided among each member of the group according to predetermined parameters, such as a predetermined amount, portion, or percentage. Further scope related to splitting, sharing, or dividing of payments for purchases is described in greater detail herein and [0019] - Each client device 120, in one embodiment, includes a user interface application 122, which may be utilized by one or more members of the user group 102 to conduct financial transactions with the service provider server 180 over the network 160. For example, the user interface application 122 may be implemented as a group accounting application to track, manage, and store information related to shared expenses among members of the user group 102 over the network 160. In one aspect, these shared expenses may be directly and/or automatically debited from a user group account and/or each member's personal user account via the user interface application 122); 
contributing an amount of money to a group fund associated with the group ([0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases); 
transmitting a group fund request... to each of the plurality of group users, wherein the group fund request seeks authorization from each of the plurality of group users to use the group fund to make a payment ([0019] and [0042] - In various aspects, each of the member of the user group 102 may provide payment and purchase authorizations for user group related transaction requests.); and 
receiving authorization from each of the plurality of group users to use the group fund to make the payment, wherein the payment is associated with a group transaction ([0019] and [0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases and [0042] - In various aspects, each of the member of the user group 102 may provide payment and purchase authorizations for user group related transaction requests and [0044] - In various implementations, the shared payment, purchase, and/or expense may be directly and/or automatically debited from the user group account or each member's own personal user account based on authorization parameters as provided by each member in the group information).
Teckchandani fails to explicitly disclose transmitting a group fund request, via the group transaction application...
However, in an analogous art, Sivaraman teaches transmitting a group fund request, via the group transaction application... (Sivaraman, FIG. 2).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Sivaraman to the fund request of Teckchandani to include transmitting a group fund request, via the group transaction application.
 (Sivaraman, col. 1, lines 15-18).

Regarding Claim 2, 
Teckchandani and Sivaraman disclose the method to Claim 1.
Teckchandani further discloses transmitting a second group fund request... to each of the plurality of group users, wherein the second group fund request seeks a second authorization from each of the plurality of group users to use the group fund to make a second payment ([0019] and [0039] - In various aspects, the service provider server 180 is adapted to receive and process various types of group transaction requests (e.g., bill payment requests, invoice payment requests, expense payment requests, group purchase requests, etc.) via the network 160 between one or more members of the user group 102 and merchant servers 140 and [0042] - In various aspects, each of the member of the user group 102 may provide payment and purchase authorizations for user group related transaction requests); and 
receiving the second authorization from each of the plurality of group users to use the group fund to make the second payment, wherein the second payment is associated with a second group transaction ([0019] and [0039] - In various aspects, the service provider server 180 is adapted to receive and process various types of group transaction requests (e.g., bill payment requests, invoice payment requests, expense payment requests, group purchase requests, etc.) via the network 160 between one or more members of the user group 102 and merchant servers 140 and [0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases and [0042] - In various aspects, each of the member of the user group 102 may provide payment and purchase authorizations for user group related transaction requests and [0044] - In various implementations, the shared payment, purchase, and/or expense may be directly and/or automatically debited from the user group account or each member's own personal user account based on authorization parameters as provided by each member in the group information).
Sivaraman further teaches transmitting a group fund request, via the group transaction application... (Sivaraman, FIG. 2).
Similar motivation and rationale is noted for the combination of Sivaraman to Teckchandani and Sivaraman as per Claim 1, above. 

Regarding Claim 4, 
Teckchandani and Sivaraman disclose the method to Claim 1.
Teckchandani further discloses wherein the payment is made to a merchant ([0039]).

Regarding Claim 5, 
Teckchandani and Sivaraman disclose the method to Claim 1.
Sivaraman further teaches wherein the group fund request comprises a description and an estimated cost of the group transaction (Sivaraman, col. 6, lines 66-col. 7, lines 7).
Similar motivation and rationale is noted for the combination of Sivaraman to Teckchandani and Sivaraman as per Claim 1, above. 

Regarding Claim 6, 
Teckchandani and Sivaraman disclose the method to Claim 1.
Sivaraman further teaches wherein the plurality of users includes a group leader, the group leader responsible for forming the group and transmitting the group fund request. (Sivaraman, FIG. 2 – The first user decides to purchase a product (i.e., group leader) → The first user selects a predefined group → The app sends communication to each of the selected second users (i.e., forming the group and transmitting the group fund request)).

Regarding Claim 7, 
Teckchandani and Sivaraman disclose the method to Claim 1.
Teckchandani further discloses wherein contributing an amount of money to the group fund comprises each of the plurality of group users contributing an individual portion of money to the group fund ([0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases).

Regarding Claim 10, 
Teckchandani and Sivaraman disclose the method to Claim 1.
Sivaraman further teaches wherein the group transaction application is configured for point of sale transactions or for automatic clearing house transactions. (Sivaraman, col. 18, lines 25-31).


Regarding Claim 11, 
Teckchandani and Sivaraman disclose the method to Claim 1.
Sivaraman further teaches wherein the group transaction application is configured to facilitate the transaction using near field communication. (Sivaraman, col. 8, lines 18-28).
Similar motivation and rationale is noted for the combination of Sivaraman to Teckchandani and Sivaraman as per Claim 1, above. 

Regarding Claim 12, 
Teckchandani and Sivaraman disclose the method to Claim 1.
Sivaraman further teaches wherein the group transaction application comprises a social media feature, the social media feature configured to facilitate comments or reviews associated with the group transaction (Sivaraman, col. 6, lines 42-63 – messages (i.e., comments) and  col. 11, lines 12-17).
Similar motivation and rationale is noted for the combination of Sivaraman to Teckchandani and Sivaraman as per Claim 1, above. 

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teckchandani (US 2010/0121745 A1) in view of Sivaraman (US 9,990,620 B2) and further in view of Examiner’s Official Notice.

Regarding Claim 3,
Teckchandani and Sivaraman disclose the method to Claim 7.
Teckchandani and Sivaraman fail to explicitly disclose wherein the payment is made to another group fund. 
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the transaction arts to make payment to another group fund (i.e., a example a group of friends may be participating in a sports league in which the captain/leader accepts payments from each individual member of a given team.  That leader than pays the organization which acts as i.e., another group fund for organization and/or prize handouts at the end of the season.  These payments can be in person or via electronic payments).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to Teckchandani and Sivaraman to include the features as noted above.  One would have been motivated to combine the teachings to do so as it provides / allows organized structure of payment between entities.  

Regarding Claim 9,
Teckchandani and Sivaraman disclose the method to Claim 7.
Teckchandani and Sivaraman fail to explicitly disclose wherein the group transaction application is downloaded onto the user device.  
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the computer arts to download transaction application onto a user device (i.e., downloading Paypal, Venmo, etc).
.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teckchandani (US 2010/0121745 A1) in view of Sivaraman (US 9,990,620 B2) and further in view of Celkonas (US 2014/0058862 A1).

Regarding Claim 8,
Teckchandani and Sivaraman disclose the method to Claim 7.
Teckchandani teaches concepts of the group fund, wherein each of the plurality of group of users [and] the individual portion of money contributed by the respective group user ([0036] - In one implementation, the user group account may be separate from any one of the user accounts of each member of the user group, which may be separately fundable from each of the user group accounts of the user group members. This allows group funds to be collected prior to payments of invoices, bills, and/or purchases);
Teckchandani and Sivaraman fails to explicitly disclose further comprising withdrawing money from the group fund, wherein each of the plurality of group users are authorized with withdraw only the individual portion of money ...
(Celkonas, [0116]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution the individual portion of money contributed by the respective group user in the primary reference (i.e., Teckchandani in the combination of Teckchandani and Sivaraman) for the withdraw only [a specified limit of money] of the secondary reference (i.e., Sivaraman)
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (i.e., wherein the withdrawing money is only for the individual portion of money contributed by the respective group user).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. (US 2017/0193468 A1) in view of Dobson et al. (US 2005/0108116 A1).

Regarding Claim 13,
Chougule discloses a method of performing a group transaction (Abstract), the method comprising: 
forming a group using a group transaction application, wherein the group comprises a plurality of group users (FIG. 2 and FIG. 3 and [0035] – In an embodiment, the user 105 may initiate a payment group and may invite nearby users to join the payment group using their mobile devices and [0038]-[0041])
 [and concepts of negotiation and establish a payment arrangement] ([0043]);
Chougule fails to explicitly disclose 
receiving transaction data from a merchant, wherein the transaction data identifies items for purchase and a cost of each item; 
selecting, by a first group user of the plurality of group users, one or more items of the transaction for payment using an account of the first group user; and  
paying the merchant the cost of the items selected using the account of the first group user.
However, in an analogous art, Dobson teaches a method of performing a group transaction (Abstract), the method comprising:
receiving transaction data from a merchant, wherein the transaction data identifies items for purchase and a cost of each item (FIG. 6A);
selecting, by a first group user of the plurality of group users, one or more items of the transaction for payment using an account of the first group user (FIG. 6B-6C); and
 paying the merchant the cost of the items selected using the account of the first group user (FIG. 6D).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the teachings of receiving transaction data... selecting... one or more items, and paying the merchant of the secondary reference (i.e., Dobson) for negotiation and payment arrangement of the primary reference (i.e., Chougule).


Regarding Claim 14,
Chougule and Dobson disclose the method to Claim 13.
Dobdon further teaches selecting, by a first group user of the plurality of group users, one or more items of the transaction for payment using an account of the first group user (FIG. 6B-6C and [0040] and [0042]); and
 paying the merchant the cost of the items selected using the account of the first group user (FIG. 6D and [0040]\ and [0042]).
Similar motivation and rationale is noted for the combination of Dobson to Chougule and Dobson as per Claim 13, above. 

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. (US 2017/0193468 A1) in view of Dobson et al. (US 2005/0108116 A1) and further in view of Bank et al. (US 2014/0074691 A1).

Regarding Claim 15,
Chougule and Dobson disclose the method to Claim 13.
	Chougule and Dobson fails to explicitly disclose wherein the transaction data form the merchant is received using near field communication. 
However, in an analogous art, Bank teaches wherein the transaction data form the merchant is received using near field communication (Bank, [0024]).

One would have been motivated to combine the teachings of Bank to Chougule and Dobson to do so as it provides / allows the user need not carry an actual credit card or debit card, while still being able to use an associated financial account to make payments (Bank, [0001]).

Regarding Claim 16,
Chougule and Dobson disclose the method to Claim 13.
	Chougule and Dobson fails to explicitly disclose wherein the transaction data form the merchant is received using near field communication. 
However, in an analogous art, Bank teaches wherein paying the merchant the cost of the items is facilitated using near field communication (Bank, [0022]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Bank to transaction data of Chougule and Dobson to include wherein paying the merchant the cost of the items is facilitated using near field communication
One would have been motivated to combine the teachings of Bank to Chougule and Dobson to do so as it provides / allows the user need not carry an actual credit card or debit card, while still being able to use an associated financial account to make payments (Bank, [0001]).

(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. (US 2017/0193468 A1) in view of Dobson et al. (US 2005/0108116 A1) and further in view of Sivaraman (US 9,990,620 B2).

Regarding Claim 17, 
Chougule and Dobson disclose the method to Claim 13.
	Chougule and Dobson fails to explicitly disclose wherein the group transaction application is configured for point of sale transactions or for automatic clearing house transactions.
However, in an analogous art, Sivaraman teaches wherein the group transaction application is configured for point of sale transactions or for automatic clearing house transactions (Sivaraman, col. 18, lines 25-31).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Sivaraman to group transaction application of Chougule and Dobson to include disclose wherein the group transaction application is configured for point of sale transactions or for automatic clearing house transactions.
One would have been motivated to combine the teachings of Sivaraman to Chougule and Dobson to do so as it provides / allows sharing mobile payments among users (Sivaraman, col. 1, lines 15-18).

Regarding Claim 19, 
Chougule and Dobson disclose the method to Claim 13.

However, in an analogous art, Sivaraman wherein the group transaction application comprises a social media feature, the social media feature configured to facilitate comments or reviews associated with the group transaction (Sivaraman, col. 6, lines 42-63 – messages (i.e., comments) and  col. 11, lines 12-17).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Sivaraman to the group transaction application of Chougule and Dobson to include wherein the group transaction application comprises a social media feature, the social media feature configured to facilitate comments or reviews associated with the group transaction
One would have been motivated to combine the teachings of Sivaraman to Chougule and Dobson to do so as it provides / allows sharing mobile payments among users (Sivaraman, col. 1, lines 15-18).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. (US 2017/0193468 A1) in view of Dobson et al. (US 2005/0108116 A1 and further in view of Examiner’s Official Notice.

Regarding Claim 18,
Chougule and Dobson disclose the method to Claim 13.

The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the computer arts to download transaction application onto a user device (i.e., downloading Paypal, Venmo, etc).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to the group transaction application of Chougule and Dobson to include the features as noted above.  One would have been motivated to combine the teachings to do so as it provides / allows a user to control what is applications are added to a user device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627